Citation Nr: 0307018
Decision Date: 04/11/03	Archive Date: 07/22/03

DOCKET NO. 01-09 060A              DATE APR 11, 2003

THE ISSUES

1. Whether a Board of Veterans' decision of August 2, 2001, denying
an application to reopen a claim of entitlement to service
connection for hearing loss in the left ear was clearly and
unmistakably erroneous.

2. Whether a Board of Veterans' Appeals decision of August 2, 2001,
denying an application to reopen a claim of entitlement to service
connection for hypertension was clearly and unmistakably erroneous.

REPRESENTATION

Moving party represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The moving party served on active duty from June 1964 to June 1968.
Thereafter, he served in the Tennessee Army National Guard from
July 1972 to September 1996, with periods of active duty for
training and inactive duty training during those years, as well as
a period of active duty from September 12, 1990, to June 10, 1991.
His periods of active duty for training included a period from
January 14 to July 10, 1994.

This matter is before the Board of Veterans' Appeals (Board) as an
original action on a motion alleging clear and unmistakable error
in a Board decision dated August 2, 2001, that upheld the December
1996 determination of the Department of Veterans Affairs (VA)
Regional Office (RO) in Nashville, Tennessee, denying an
application to reopen claims of entitlement to service connection
for left ear hearing loss and hypertension. The motion was received
at the Board in February 2002. It has been advanced on the docket
because administrative error resulted in significant delay in
docketing the motion.

FINDINGS OF FACT

1. The moving party had a period of inactive duty training on April
20, 1975.

2. A rating decision dated in May 1993 denied service connection
for bearing loss in the left car on the basis that the bearing loss
preexisted the moving party's period of service in 1990 and 1991
and was not aggravated by that period of service. The moving party
did not initiate an appeal following timely notification of that
determination.

3. The regional office in May 1993 also denied service connection
for hypertension on the basis that hypertension preexisted the
moving party's period of service in

- 2 -

1990 and 1991 and was not aggravated by that period of service. The
moving party did not initiate an appeal following timely
notification of that determination.

4. In a decision dated August 2, 2001, the Board upheld the
regional office's December 1996 denial 'of the moving party's
application to reopen his previously and finally denied claims for
service connection for left ear hearing loss and hypertension. The
Board's decision was not appealed to the United States Court of
Appeals for Veterans Claims (Court).

5. It is not shown that any error in the Board decision of August
2001 denying the applications to reopen claim for service
connection for left ear hearing loss or hypertension was such that
the outcome would have been changed had the error not been made.

CONCLUSIONS OF LAW

1. The Board decision of August 2, 2001, is final. 38 U.S.C.A.
7103, 7104, 7266 (West 2002); 38 C.F.R. 20.1100, 20.1400, 20.1401
(2002).

2. Reopening the claim for service connection for left ear bearing
loss, based on clear and unmistakable error in a Board decision of
August 2, 2001, is not warranted. 38 U.S.C.A. 7111 (West 2002); 38
C.F.R. 20.1400-20.1411 (2002).

3. Reopening the claim for service connection for hypertension,
based on clear and unmistakable error in a Board decision of August
2, 2001, is not warranted. 38 U.S.C.A. 7111 (West 2002); 38 C.F.R.
20.1400-20.1411 (2002).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096, does not apply to claims of clear and unmistakable
error in prior final Board decisions. Livesay v. Principi, 15 Vet.
App. 165, 179 (2001) (en banc).

The record shows that a rating decision dated in May 1993 denied
service connection for hearing loss in the left ear on the basis
that the hearing loss preexisted the moving party's period of
service in 1990 and 1991 and was not aggravated by that period of
service. The regional office also denied service connection for
hypertension at that time on the basis that hypertension preexisted
the moving party's period of service in 1990 and 1991 and was not
aggravated by that period of service. The moving party did not
initiate an appeal following timely notification of these
determinations, and the rating decision therefore became final. See
38 U.S.C.A. 7105 (West 2002); 38 C.F.R. 3.104(a), 20.200, 20.201,
20.302, 20.1103 (2002).

The moving party filed an application to reopen these claims in
September 1995, and the application to reopen was denied in a
rating decision dated in December 1996. The RO found that new and
material evidence had not been submitted to reopen a claim for
service connection for left ear bearing loss or hypertension. The
veteran was informed of this determination in a letter dated later
in December, and he initiated a timely appeal from the rating
determination, which the Board eventually affirmed in its decision
of August 2, 2001. The moving party did not appeal the Board's
decision to the Court. and the decision therefore became final. 38
U.S.C.A. 7103, 7104, 7266; 38 C.F.R. 20.1100.

Under the law governing the motion currently before the Board,
clear and unmistakable error is a very specific and rare kind of
error.

It is the kind of error, of fact or law, that when called to the
attention of later reviewers compels the conclusion,

- 4 -

to which reasonable minds could not differ, that the result would
have been manifestly different but for the error. Generally, either
the correct facts, as they were known at the time, were not before
the Board, or the statutory or regulatory provisions extant at the
time were incorrectly applied.

38 C.F.R. 20.1403(a).

If it is not absolutely clear that a different result would have
ensued, the error complained of cannot be clear and unmistakable.
38 C.F.R. 20.1403(c). Moreover, a review for clear and unmistakable
error in a prior Board decision must be based on the record and the
law that existed when that decision was made. 38 C.F.R.
20.1403(b)(1).

A. Left ear hearing loss

The veteran contended in a statement dated in January 1997 that
while firing on the rifle qualification range on April 20, 1975, a
round lodged in his M-16 exploded backwards into his face. He said
that be was rushed to the VA hospital in Johnson City, Tennessee.
where he had ringing in his ear and burning. He reported that he
was given a lest and was told that he had lost some hearing in his
left ear. The veteran stated that from the tests done by VA, "I
realize no aggravation was done by my active duty in the Gulf War;
[b]ut I still have a hearing loss that happened while I was in
uniform and performing my military duty." In a "TAGO FORM 123" that
accompanied this statement, dated May 1, 1975, and signed by his
unit's commanding officer, it was reported that the moving party
was firing on the rifle range while performing inactive duty
training (pursuant to 38 U.S.C. 502) on April 20, 1975, when his
weapon jammed causing a round to explode and burning the left side
of his face with powder and metal. The moving party was taken to
the VA hospital and treated. The commanding officer reported that
the injury was sustained in the line of duty.

5 -

The record shows that the veteran's auditory thresholds in the left
ear on a periodic examination for the National Guard in December
1980 were as follows:

                                   HERTZ 
                    500    1000    2000    3000    4000 
          LEFT       15      10       5      NT      10

On a periodic examination for the National Guard in August 1986,
the auditory thresholds in the left ear were recorded as follows:

                                   HERTZ 
                    500    1000    2000    300    4000 
          LEFT       24      18      14     18      18

A reference audiogram dated in September 1990, six days after the
veteran entered on active duty, reflected the following left ear
auditory thresholds:

                                   HERTZ 
                    500    1000    2000    3000    4000          
          LEFT       15       0      15      35      45

It was noted that the veteran was routinely exposed to hazardous
noise. His hearing loss profile was H1.

The veteran's left ear auditory thresholds on redeployment
examination in April 1991 were as follows:

6 -

                                   HERTZ 
                    500     1000     2000     3000     4000 
          LEFT        20      15       20       40       45

The veteran's hearing loss profile remained H1. It was again noted
that he was routinely exposed to hazardous noise.

On a quadrennial examination for the National Guard in October
1991, a history of mild high frequency hearing loss was noted. A
bearing test was deferred.

On VA audiological evaluation in February 1993, the veteran
reported left ear hearing problems since 1975, when a rifle
misfired and caused several injuries, including hearing loss. He
also reported exposure to noise in the Persian Gulf The examiner
noted the following left ear thresholds:

                                   HERTZ 
                    500     1000     2000     3000     4000 
          LEFT        5        0        5       35       40

The diagnosis was that the veteran's left ear hearing was within
normal limits for the 250 to 2000 Hertz and 6000 to 8000 Hertz
ranges. Mild sensorineural bearing loss was noted in the 3000 to
4000 Hertz range. The configuration was said to be consistent with
acoustic trauma. Word recognition was mildly impaired in the left
ear.

In denying service connection for hearing loss in May 1993, the RO
pertinently stated:

7 -

The veteran entered onto active duty in September 1990, and a
hearing examination was conducted in October which indicated that
he had a hearing loss in the left ear. We see no appreciable change
in the veteran's hearing throughout his active duty and he
continues to have a slight hearing loss in the left ear.

Since the evidence failed to show that the veteran's preexisting
left ear hearing loss was aggravated during active duty, the RO
denied service connection for that disability.

The following left ear thresholds were noted on a periodic
examination for the National Guard in October 1994:

                                   HERTZ 
                    500    1000    2000    3000     4000 
          LEFT       30      10      15      45       50

Mild hearing impairment was noted bilaterally.

On VA audiological evaluation in May 1996. the veteran again
reported left ear hearing problems since 1975 following the
misfire, as well as later exposure to generators, large trucks, and
heavy artillery while on active duty. The examiner noted the
following left ear thresholds:

                                   HERTZ 
                    500    1000    2000    3000     4000 
          LEFT        5       5      10      30       40

8 -

The diagnosis was mild sensorineural hearing loss, left ear, with
good word recognition of 96 percent.

The rating decision of December 1996 found that new and material
evidence had not been received to reopen the claim for service
connection for left ear hearing loss. The RO found that there was
no reasonable possibility that the new evidence, when viewed in the
context of all the evidence, both new and old, would change the
previous decision. (Although this was the standard set forth in
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), which was
overruled by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the
rating decision of December 1996 was subsumed in the Board decision
of August 2, 2001. 38 C.F.R. 20.1104 (2002). The Board in August
2001 found that no credible evidence addressing the issue of
aggravation of the veteran's left ear bearing loss had been
received since the May 1993 rating decision. The Hodge standard was
used by the Board in denying the application to reopen in August
2001.)

The record shows, moreover, that the RO considered entitlement to
service connection for left ear bearing loss on a direct incurrence
basis in a rating decision of July 1, 1997, that denied the claim
as not well grounded. (The veteran also specifically disagreed with
this decision in notices of disagreement received on July 25, 1997,
and April 2, 1998.) The statement of the case issued to the veteran
and his representative in October 1998 clearly indicates that
direct incurrence was considered. The statement of the case
classified the issue as one involving new and  material evidence to
reopen a claim for bearing loss in the left ear. However, the
statement of the case provided the veteran with the law and
regulations pertaining to service connection on the basis of direct
incurrence and aggravation, and the REASONS AND BASES portion of
the statement of the case contained a discussion of the incident of
April 1975 that is the central focus of his current claim. The
statement of the case specifically stated:

The evidence shows left ear hearing loss existed prior to entry
into active military service in 9-90 and there is no

- 9 -

evidence showing it worsened as a result of his active military
service. [The veteran] had a history of explosion of a round of
ammunition when his weapon jammed in 4-75 while he was range
firing, but his hearing on 6-3-76 was normal in both ears. Decibel
losses in the left ear on 9-18-90 were 15 at 500 Hertz, 0 at 1000
Hertz, 15 at 2000 Hertz, 35 at 3000 Hertz and 45 at 4000 Hertz. VA
examination on 2-18-93 showed decibel losses of 5 at 500 Hertz, 0
at 1000 Hertz, 5 at 2000 Hertz, 35 at 3000 Hertz and 40 at 4000
Hertz. These findings do not show worsening of the hearing loss
beyond normal progression of the bearing loss.

The statement of the case concluded with respect to this issue as
follows:

Although [the] veteran had acoustic trauma to [the] left side of
[his] head in 4-75, his bearing in 6-76 was within normal limits.
His audiological examination just a few days after entry on active
duty in 1990 showed [a] 35 decibel loss in [the] left ear at 3000
Hertz and [a] 45 decibel loss at 4000 Hertz. Subsequent
audiological examinations In 2-93 and 5-96 did not show increased
hearing loss.

By noting the incident of April 1975 but also noting the normal
findings with respect to the veteran's hearing shown in June 1976,
the RO was essentially finding that the veteran did not have a
permanent left car bearing loss as a consequence of the ammunition
explosion. Although the claim was before the RO on a new and
material evidence basis, the RO essentially addressed the direct
incurrence claim on the merits.

- 10-

The Board, however, was required to address the issue on a new and
material evidence basis because a proper resolution of that issue
determines the Board's jurisdiction to reach the underlying claim
and to adjudicate the claim de novo. See Barnett v. Brown, 83 F.3d
1380, 1383 (Fed. Cir. 1996), affg 8 Vet. App. 1 (1995). Once the
Board finds that no such evidence has been offered, that is where
the analysis must end, and what the RO may have determined in this
regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis,
beyond the evaluation of whether the evidence submitted in the
effort to reopen is new and material, is neither required nor
permitted. Id. at 1384. Any finding entered when new and material
evidence has not been submitted "is a legal nullity." Butler v.
Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis
to claims previously and finally denied, whether by the Board or
the RO). See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the
statutes make clear that the Board has a jurisdictional
responsibility to consider whether it was proper for a claim to be
reopened, regardless of whether the previous action denying the
claim was appealed to the Board). See also McGinnis v. Brown, 4
Vet. App. 239, 244 (1993) (where there is no basis for reopening a
claim, Board's consideration of that claim on the merits held in
excess of its statutory jurisdiction).

It is essentially contended, however, that the Board in August 2001
failed to consider the claim for service connection for left ear
hearing loss on a direct incurrence basis by falling to consider
whether the moving party sustained superimposed injury during
inactive duty training. It is averred that the moving party had
maintained from the filing of his original claim that his hearing
loss bad resulted from a weapon misfiring in April 1975. while he
was on the rifle range with his unit, an element of the Tennessee
Army National Guard. It is contended that a Line of Duty report
dated May 1. 1975. confirms that the incident occurred in the line
of duty. That report states:

[The veteran] was firing on the Rifle Range at approximately 1420
hours when his weapon jammed caus[]ing a round to explode & burning
the left side of

- 11 -

his face with powder and metal. [The veteran] was taken to [the] VA
hospital and treated at 1445 hours.

It is claimed that the VA examination of February 18, 1993,
supports the contention that there is "an obvious unadjudicated
claim for direct service connection that warrants consideration,"
presumably because the audiologist found the pattern of left ear
hearing loss to be consistent with acoustic trauma.

The Court has held that the failure to adjudicate an informally
raised claim constitutes a final disallowance of that claim for
purposes of determining if an attorney may lawfully be paid a fee
for representing a claimant in the VA adjudication process. See In
re Fee Agreement of Smith, 10 Vet. App. 311, 314 (1997). However,
the Court has not extended this holding beyond the attorney fee-
agreement context and, indeed, has expressed reluctance to do so.
See Norris v. West, 12 Vet. App. 413, 422 (1999). In Norris, the
Court held that where VA had failed to comply during the
adjudication process with certain procedural requirements mandated
by law or regulation, the claim remained pending in the
adjudication process. Id. (citing cases). Norris involved an
unadjudicated claim for a total compensation rating based on
individual unemployability (TDIU) that was reasonably raised for
the first time in 1987. The Court found that because the claim
remained pending. there was no final adverse action by the RO that
could be subject to a collateral attack on the basis of clear and
unmistakable error. Id.

The law governing clear and unmistakable error in prior final Board
decisions is identical. No claim of clear and unmistakable error
may lie with respect to a claim that has not been the subject of a
final Board decision. See 38 C.F.R. 20.1400, 20.1401. Thus, if as
is maintained. the direct service connection claim remains pending,
a claim of clear and unmistakable error in the Board decision of
August 2, 2001, is premature. There is, on this theory, no final
Board decision to review for clear and unmistakable error.

- 12 -

Assuming for the purposes of this motion, however, that the Board's
decision was sufficiently encompassing as to include the direct
incurrence claim, clear and unmistakable error is not shown because
it is by no means clear that the outcome would have been changed.
See 38 C.F.R. 20.1403(c). See also Bustos v. West, 179 F.3d 1378,
1380-81 (Fed. Cir.) (expressly holding that in order to prove the
existence of clear and unmistakable error, a claimant must show
that an error occurred that was outcome-determinative, that is, an
error that would manifestly have changed the outcome of the prior
decision), cert. denied, 528 U.S. 967 (1999).

The record before the Board in August 2001 showed that the
veteran's hearing in his left ear was normal on audiometric
examination more than a year following the acoustic trauma
sustained on the rifle range. No appreciable increase in his left
ear auditory thresholds was shown until September 1990, more than
15 years later. The veteran was a drilling reservist and was not on
continuous active duty from the date of the incident in April 1975.
The only etiologic opinion before the Board in August 2001 was,
arguably, the indication on the VA audiological evaluation of
February 1993 that the veteran's hearing loss configuration was
"consistent with acoustic trauma." However, this notation did not
specifically attribute the left ear hearing loss to the acoustic
trauma that bad occurred nearly 18 years before. The veteran then,
as now, was not competent to do so as a lay person. See Stadin v.
Brown, 8 Vet. App. 280, 284 (1995) (a lay person is capable of
providing evidence of symptomatology but is generally not capable
of opining on matters requiring medical knowledge, such as the
degree of disability produced by the symptoms or the condition
causing the symptoms). The Board could readily have assumed that
locating the origin of the veteran's left ear hearing loss in one
incident while on inactive duty training many years before the
examination of February 1993 would be an exercise in speculation.
Since service connection may not be predicated on a resort to
speculation or even remote possibility, 38 C.F.R. 3.102 (2002), the
Board could have declined to request an etiologic opinion despite
the provisions of the Veterans Claims Assistance Act of 2000 (VCAA)
that became effective during the pendency of the appeal. See 38
U.S.C.A. 5103A(d) (West 2002). Because the Board could have
regarded any such opinion as speculative, the Board could have

- 13 -

found that the duty to assist was not invoked under the VCAA
because there was no reasonable possibility that such assistance
would aid in substantiating the claim. 38 C.F.R. 5103A(a)(2).

Indeed, it is a matter of speculation at this point whether an
etiologic opinion would have favored the claim had the Board sought
one. The Board may indeed have erred in its handling of the
application to reopen, but it is far from clear that "that a
different result would have ensued" but for the error. 38 C.F.R.
20.1403(c). In the absence of such a showing, the claim of clear
and unmistakable error in the Board decision of August 2, 2001,
with respect to the claim for service connection for left ear
hearing loss is without merit and must be denied.

B. Hypertension

The record before the RO in 1993 when it denied the original claim
seeking service connection for hypertension consisted of service
medical records dated from 1972 and from September 1990 to October
1991, VA outpatient treatment records dated from August to November
1992, and a VA exam in February 1993. These records showed that the
veteran did not have hypertension when examined for enlistment in
the National Guard in July 1972 or on periodic examination in June
1976. However, during his active duty period from September 1990 to
October 1991, he was noted to have hypertension pre-existing that
period of service with a history reported by the veteran of three
years of hypertension. His blood pressure readings during that
period of active duty showed systolic pressure predominantly 160
and above and diastolic pressure predominantly 100 and above (but
not predominantly 110 and above).

Evidence added to the record after the May 1993 denial of service
connection consisted of service medical records for a period of
active duty for training from January to July 1994, private medical
records showing a history of hypertension since 1976 or 1977, and
outpatient treatment reports and examinations.

- 14 -

Private medical reports show that when the veteran was seen on
March 25, 1980, a history of hypertension of three to four years'
duration was. noted. It was indicated that he was on 80 milligrams
of Inderal LA (long acting) daily for his blood pressure.

Private medical records from Dr. Galloway initially received in
October 1995 show that the veteran's blood pressure was 150/95 on
January 10, 1990. On May 29, 1991, his blood pressure readings were
160/100 and 160/102. It was noted that he was on Inderal LA, 80
milligrams a day, and Prinivil, 10 milligrams a day, was added to
his treatment regimen. On June 5, 1991, five days before the
veteran's separation from active service, his blood pressure was
140/90, and he was felt to be normotensive and asymptomatic.

The Board noted in August 2001 that the veteran's claim for service
connection pertained to disability allegedly incurred in or
aggravated by his period of active duty from September 1990 to June
1991. However, it is maintained that a material and dispositive
error of fact was made by the Board at that time when it found as
follows:

The Board specifically notes that the preservice blood pressure
reading of 150/95 in January 1990 is higher than any reading shown
since separation from service in 1991.

It is contended that the Board only took into account a sheet of
blood pressure readings prepared by Dr. Galloway and did not
include many other blood pressure readings that were of record in
August 2001 and that demonstrated that the moving party had
uncontrolled hypertension since his period of active duty in 1990
and 1991. It is contended that a finding that his hypertension was
not aggravated by this period of service cannot be sustained.

- 15 -

The Board appears to have mischaracterized the new evidence that
was before it in August 2001 and thus committed error. There are,
in fact, many blood pressure readings subsequent to the veteran's
period of active duty in 1990 and 1991 that are higher than 150/95.
In fact, during the veteran's period of active duty for training in
1994, his blood pressure readings ranged from 132/85 to 200/106.
Although the readings during this training period do not show
diastolic pressure at predominantly 100 or more or systolic at 160
or more, they do show medication necessary for control. The issue
is whether the error rises to the level of clear and unmistakable
error. In other words, would reopening of the veteran's claim have
been required if these readings higher than 150/95 had been noted
in the Board's decision?

An entrance examination, if performed when the veteran entered on
active duty in September 1990, is not of record. The presumption of
soundness was therefore applicable. See 38 U.S.C.A. 1111 (West
2002). However, the record before the Board in August 2001 clearly
and unmistakably demonstrated that the veteran's hypertension
preexisted his second period of active duty. The issue before the
Board was whether the evidence received since the May 1993 rating
decision was new and material to the question of whether
preexisting hypertension was aggravated by service.

A preexisting injury or disease will be considered to have been
aggravated by active service where there is an increase in
disability during such service, unless there is a specific finding
that the Increase in disability is due to the natural progress of
the disease. See 38 U.S.C.A. 1153 (West 2002). Aggravation in this
sense means pathological advancement of the disease entity, not a
transitory increase in symptoms during service. See Hunt v.
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown. 8 Vet.
App. 529, 536-7 (1996). The presumption of aggravation is
applicable only if the preservice disability underwent an increase
in severity during service. See Falzone v. Brown, 8 Vet. App. 398,
402 (1995); Hunt v. Derwinski, 1 Vet. App. at 296.

- 16 -

During the prosecution of the appeal that resulted in the decision
of August 2, 2001, the criteria for evaluating diseases of the
cardiovascular system were amended and became effective on January
12, 1998. See 62 Fed. Reg. 65,207 (Dec. 11, 1997).

Under Diagnostic Code 7101, as in effect prior to January 12, 1998,
a 10 percent evaluation was warranted for hypertensive vascular
disease (essential arterial hypertension) where the diastolic
pressure was predominantly 100 or more. A minimum 10 percent
evaluation was also assigned when continuous medication was shown
necessary for the control of hypertension and there was a history
of diastolic blood pressure of predominantly 100 or more. A 20
percent evaluation required diastolic pressure of predominately 110
or more with definite symptoms. 38 C.F.R. 4.104, Diagnostic Code
7101, and Note 2. A 40 percent evaluation was warranted where the
diastolic pressure was predominantly 120 or more and there were
moderately severe symptoms. A 60 percent evaluation required
diastolic pressure of predominantly 130 or more and severe
symptoms. For the 40 and 60 percent ratings under Diagnostic Code
7101, careful attention to the diagnosis and repeated blood
pressure readings were required. 38 C.F.R. 4.104, Diagnostic Code
7101, Note 1.

Under Diagnostic Code 7101, as amended, a 10 percent evaluation is
warranted for hypertensive vascular disease (hypertension and
isolated systolic hypertension) where the diastolic pressure is
predominantly 100 or more, or where the systolic pressure is
predominantly 160 or more. The minimum evaluation is also warranted
for an individual with a history of diastolic pressure of
predominantly 100 or more who requires continuous medication for
control. A 20 percent evaluation requires a diastolic pressure of
predominantly 110 or more, or a systolic pressure of predominantly
200 or more. A 40 percent evaluation is warranted where diastolic
pressure is predominantly 120 or more. A 60 percent evaluation
requires diastolic pressure of predominantly 130 or more.
Hypertension or isolated systolic hypertension must be confirmed by
readings taken two or more times on at least three different days.
For purposes of this section, the term hypertension means that the
diastolic blood pressure is predominantly 90mm. or greater, and
isolated systolic hypertension means that the systolic blood
pressure is predominantly 160mm. or

- 17 -

greater with a diastolic blood pressure of less than 90mm. 38
C.F.R. 4.104, Diagnostic Code 7101, Note (1).

Under either version of the rating schedule, the veteran's
hypertension was 10 percent disabling prior to his 1990/1991 period
of service and 10 percent disabling throughout that period of
service, except for the private reading taken on June 5, 1991. The
new evidence added to the claims file after May 1993 continued to
show that the veteran had hypertension that would be evaluated as
10 percent disabling, because continuous medication is required to
control it.

Perhaps the most significant new evidence added to the record
subsequent to May 1993 was that of the veteran's private treatment
records showing hypertension of three to four years' duration as of
March 1980, and the requirement of 80 mg per day of Inderal for
control. Thus, this new evidence merely confirms the long-term
diagnosis of hypertension and necessity for medication to control
it prior to the 1990/1991 period of active duty. The other medical
records, including medical records from the 1994 period of active
duty for training, continue to show hypertension, under medication
for control, and manifesting at the level of a compensable
disability.

Accordingly, there is no showing that the Board's error in
reporting the highest post 1991 blood pressure reading was one that
would have manifestly changed the result, requiring that the Board
reopen the claim. As the error was not one that mandates a
different result, it is not clear and unmistakable. 38 C.F.R.
20.1403(c) (2002).

18 -

ORDER

The Board decision of August 2, 2001, denying an application to
reopen a claim of entitlement to service connection for hearing
loss in the left ear and was not clearly and unmistakably
erroneous, and the motion is denied.

The Board decision of August 2, 2001, denying an application to
reopen a claim of entitlement to service connection for
hypertension was not clearly and unmistakably erroneous, and the
motion is denied.

J. SHERMAN ROBERTS 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form: These changes apply to the section
entitled "Appeal to the United States Court of Appeals for Veterans
Claims." (1) A "Notice of Disagreement filed on or after November
18, 1988" is no longer required to appeal to the Court. (2) You are
no longer required to file a copy of your Notice of Appeal with
VA's General Counsel. In the section entitled "Representation
before VA," filing a "Notice of Disagreement with respect to the
claim on or after November 18, 1988" is no longer a condition for
an attorney-at-law or a VA accredited agent to charge you a fee for
representing you.

- 19 -



